The defendant’s claims pertaining to the grand jury presentation were forfeited by his plea of guilty (see People v Crumpler, 70 AD3d 1396, 1397 [2010]; People v Martin, 55 AD3d 1236, 1238 [2008]; People v Greeman, 49 AD3d 463, 464 [2008]; People v Winchester, 38 AD3d 1336, 1337 [2007]; People v Santiago, 305 AD2d 1109, 1110 [2003]; People v Sachs, 280 AD2d 966, 967 [2001]; People v Butler, 198 AD2d 427 [1993]; People v Quackenbush, 98 AD2d 875 [1983]). Furthermore, the County Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty (see CPL 220.60 [3]; People v Meyers, 204 AD2d 492 [1994]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]; People v Kazepis, 101 AD2d 816 [1984]).
The defendant’s remaining contention is without merit. Florio, J.E, Balkin, Belen and Chambers, JJ., concur.